DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 23, 26 and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brahmi (US 2016/0212596).
Regarding claims 1, 23 and 33, Brahmi describes a first device/transmission parameter configuration method implemented by a first device/computer program produce comprising computer executable instructions for storage on a non-transitory computer-readable medium (fig. 1 & para. 12, V2V computing device with steps to receive resource assignment from BS 200 & control node 210, implementable as a computer program product, para. 114), comprising:
[a memory configured to store a program and a processor coupled to the memory, wherein the program causes the processor to:]
determining a transmission parameter for a first group communication, wherein the first device is a management device of a group and sending information comprising 
wherein the transmission parameter comprises a frequency domain resource or a demodulation reference signal (DMRS) pattern that is for a second group communication of the group (fig. 2 & para. 43-44, the assigned sets of resources (transmission parameter) directed to first & second clusters (groups) of V2V devices are time and/or frequency (domain) resources, para. 37).
Regarding claims 4 and 26, Brahmi describes:
determining a resource for the second group communication; and sending the information to the second device in the group on the resource through the broadcast message (fig. 1 & para. 12 in view of para. 36, V2V device as the cluster head (CH) receives resource assignment comprising a set of resources & assigns (determines) resources from set of received resources to other V2V communication (second) devices cluster members (CM) in the cluster, where the V2V communication messages 50 are broadcasted to all other V2V communication devices, para. 40).
Regarding claims 32, Brahmi describes:
wherein the first device is a vehicle (fig. 1, V2V device in a vehicle 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brahmi as applied to claim 1 above, and further in view of Wu (US 2018/0279096).
Regarding claims 2 and 24, Brahmi describes that the transmission parameter comprises the frequency domain resource, but fails to further explicitly describe:
wherein the transmission parameter configuration method further comprises either: 
monitoring time-frequency domain resources in a resource pool to obtain a monitoring result, and determining, based on the monitoring result, the frequency domain resource for a third group communication in the time-frequency resources in the resource pool; or 
determining, based on a channel busy ratio (CBR) of a channel, the frequency domain resource for a fourth group communication in the channel.
	Wu also describes group communications comprising lead vehicle assigning time-frequency sources to other platooning vehicles for group communication (abstract), further describing:
monitoring time-frequency domain resources in a resource pool to obtain a monitoring result, and determining, based on the monitoring result, the frequency 
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first device of Brahmi to monitor time-frequency domain in resource pool to obtain a monitoring result & applying it to a third group communication as in Wu.
The motivation for combining the teachings is that this enables radio resources to be managed efficiently to avoid interference & collision (Wu, para. 5).

Claims 3, 5, 8, 25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Brahmi as applied to claim 1 above, and further in view of Rajagopal (US 2017/0188391).
Regarding claims 3 and 25, Brahmi fails to further explicitly describe:
wherein the transmission parameter comprises the DMRS pattern, and wherein the transmission parameter configuration method further comprises determining the DMRS pattern based on at least one of the following: 
a block error rate (BLER); 
a channel quality measurement result; 
a signal quality and an association relationship between the signal quality and the DMRS pattern; or 
geographic information.

wherein the transmission parameter comprises the DMRS pattern, and wherein the transmission parameter configuration method further comprises determining the DMRS pattern based on a channel quality measurement result (abstract & para. 68, network provision of resource assignment being DMRS configuration, where the resource (re)selection is caused by existing transmission differing from QoS requirement).
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmission parameter of Brahmi to comprise DMRS pattern which is based on channel quality measurement result as in Rajagopal.
	The motivation for combining the teachings is that this enables resource collision 
avoidance in V2V communication (Rajagopal, para. 16).
	Regarding claims 5 and 27, Brahmi describes that configuration message is broadcasted, but fails to further explicitly describe:
wherein the broadcast message is any one of: 
a master information block-sidelink (MIB-SL) message transmitted on a physical sidelink broadcast channel (PSBCH); 
a sidelink control information (SCI) message transmitted on a physical sidelink control channel (PSCCH); or 
a Radio Resource Control (RRC) message transmitted on a physical sidelink shared channel (PSSCH).

the broadcast message is a Radio Resource Control (RRC) message transmitted on a physical sidelink shared channel (PSSCH) (para. 353, DMRS configuration for PSSCH transmission are set via RRC signaling).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the broadcasted configuration message of Brahmi be a RRC message transmitted on a PSSCH as in Rajagopal.
	The motivation for combining the teachings is that this enables resource collision 
avoidance in V2V communication (Rajagopal, para. 16).
Regarding claims 8 and 30, Brahmi and Rajagopal combined describe:
sending the information to the second device in the group on the resource through the RRC message when the broadcast message is the RRC message transmitted on the PSSCH, and wherein the RRC message is carried in SCI-associated data (Rajapopal title & abstract, in providing resource assignment for V2V communication (title & abstract), such DMRS configuration (SCI-associated data) sent to V2V device for PSSCH transmission are set via RRC signaling).

Claims 6, 7, 9, 28, 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 6 and 28, the prior art fails to further explicitly describe:
a field indicating the frequency domain resource or the DMRS pattern to the transmission parameter in the MIB-SL message when the broadcast message is the MIB-SL message transmitted on the PSBCH.
Regarding claims 7 and 29, the prior art fails to further explicitly describe:
sending the information to the second device in the group on the resource through the SCI message when the broadcast message is the SCI message transmitted on the PSCCH, and wherein the SCI message comprises a field indicating the frequency domain resource or the DMRS pattern.
Regarding claims 9 and 31, the prior art fails to further explicitly describe:
wherein the DMRS pattern comprises information indicating a quantity of DMRS symbols in a time scheduling unit, a location of a time-frequency resource, and a subcarrier spacing.
For claims 6-7 and 9, the closest prior art, Rajagopal describing DMRS patterns (fig. 34-42), in view of Brahmi describing fields of various messaging (fig. 8 & 10-12), in combination, fail to further render the above additional features as a whole obvious.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Fujishiro (US 2016/0219636) describing UE determining assignment pattern of radio resource used in D2D communication  in a D2D group (abstract), Nguyen (US 2018/0249518) describing D2D communication with managing D2D device in communication with network device (fig. 15), Xu (US 2018/0176750) or (US 2018/0146471) each describing management of vehicle groups in V2X system .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469